UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6817



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE JAMES JONES, a/k/a Ricky Jones,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CR-93-285, CA-00-1253-17)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie James Jones, Appellant Pro Se. Dean Arthur Eichelberger,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie James Jones seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.         Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Jones, Nos. CR-93-285;

CA-00-1253-17   (D.S.C.   May   24,   2000).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                      2